In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated January 12, 2005, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was playing the position of catcher without a face mask in a softball game in the defendant’s league when a batter swung at a pitch and hit him in the face with the bat. The plaintiff commenced this action against the defendant asserting that it supervised the game and owed him a duty to provide safety equipment and ensure that such equipment was used. After issue was joined, the defendant moved for summary *620judgment dismissing the complaint. The Supreme Court granted the motion on the ground that the plaintiff assumed the risk. We affirm.
The defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiff was an experienced softball player who assumed the risks inherent in playing the position of catcher without a face mask in a softball game (see Marcano v City of New York, 99 NY2d 548 [2002]; Giugliano v County of Nassau, 24 AD3d 504 [2005]).
In view of the foregoing, we need not reach the appellant’s remaining contention. Miller, J.P., Ritter, Goldstein and Lunn, JJ., concur.